S. Miller, J. P.,
dissents and votes to reverse the order appealed from, with the following memorandum: Just a short time ago in a factually analogous case, this Court held: “[although a party attempting to vacate a judgment entered upon his or her default must establish both a reasonable excuse for the default and a meritorious defense (see, Sayagh v Sayagh, 205 AD2d 678; Fennell v Mason, 204 AD2d 599), this rule is not ‘applied with equal rigor in matrimonial actions where the State’s interest in the marital res and allied issues (such as child support and custody) have called forth a more liberal ap*379proach, favoring dispositions in the merits’ (Shaw v Shaw, 97 AD2d 403, 406). Considering the serious allegations of abuse made by the mother against the father, as well as possible law office failure, the court erred in denying the mother’s motion to vacate her default * * * without a hearing on whether she presented a reasonable excuse for her default” (Salley v Salley, 258 AD2d 454). That case is on all fours with the facts of the instant matter. Here, the mother lost custody upon her default in appearing, which she contends was due to failures attributable to her former attorney (see, Adams v Adams, 255 AD2d 535; Louis v Louis, 231 AD2d 612). She has also alleged, with corroborative evidence including an order of protection, that the husband has been physically abusive toward her, and had sexually abused the mother’s daughter, his stepdaughter. In light of these and the other circumstances of this case, the court improvidently exercised its discretion in summarily denying the mother’s motion to vacate the judgment of divorce entered upon her default which, inter alia, awarded the father custody of the parties’ son. Thus, I dissent from the conclusion of my colleagues affirming the order on appeal.